MEMORANDUM OPINION
                                         No. 04-12-00290-CV

                                         Higinio RAMIREZ,
                                              Appellant

                                                   v.

                                         Patricia RAMIREZ,
                                               Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-17294
                       Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 19, 2012

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM